Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-26, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-15 are directed towards a system (i.e., machine), claims 16-22 are directed towards a method (i.e., process),  and claims 23-26 are directed towards a system (i.e., machine). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, claims 1-26 are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 16, and 23 are substantially similar and recite a judicial exception illustrated by:
storing historical task-related data and parts inventory data of a repair facility, 
associating individual part quantities from stock to a repair order and tracking the status and quantity of those parts, thereby creating a link between parts order quantity, parts stock quantity, and parts status for each repair order; 
provide a repair quote to a customer including an estimated time to completion;
transmitting a repair quote from the repair facility to a customer, wherein the repair quote comprises an estimated time to completion; and 
upon receiving the repair quote, alerting the customer. 
As such, the limitations illustrating the abstract idea comprise functions associated with providing a repair quote to a customer and creating a link between parts order quantity, parts stock quantity, and parts status for each repair order.
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human activity, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings (See October 2019 Update: Subject Matter Eligibility).
Mathematical Concepts
	Mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations. The courts have declined to distinguish between the types of math recited in a claim when evaluating claims for eligibility. A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.
	While the claim limitations do not recite a mathematical algorithm in the form of a formula, the Examiner notes an algorithm may be expressed in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner. Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). In this instance, the limitations illustrating the abstract idea (noted above) utilize prose and two flow processes (i.e., similar to a flow chart) to describe the use of mathematical relationships and mathematical calculations as related to the limitations comprising functions associated with providing a repair quote to a customer including an estimated time to completion.
The Examiner notes that the use of mathematical concepts is not per se necessarily sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance (which has been incorporated into the MPEP), given that no algorithm or formula is explicitly recited in the claims. However, as drafted, these limitations, under the broadest reasonable interpretation, and according to the 2019 Guidance (which has been incorporated into the MPEP), are viewed as comprising a mathematical concept described by prose and two flow processes (i.e., similar to a flow chart) written in a text format that replaces the particular mathematical concepts, wherein the mathematical concepts are integral to the claimed invention.
	While Applicant may argue that the use of mathematical concepts is not sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance (which has been incorporated into the MPEP), given that no algorithm or formula is explicitly recited in the claims, the Examiner notes claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings (See October 2019 Update: Subject Matter Eligibility, which has been incorporated into the MPEP). As such, the Examiner notes the abstract idea also comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity
Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to commercial or legal interactions and managing interactions between people in the context of business relations in that they are directed to functions associated with providing a repair quote to a customer and creating a link between parts order quantity, parts stock quantity, and parts status for each repair order. As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim (See October2019 Update: Subject Matter Eligibility, which has been incorporated into the MPEP). Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id.
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id.
	In this instance, the limitations illustrating an abstract idea (noted above on pages17-20) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea comprising functions associated with providing a repair quote to a customer and creating a link between parts order quantity, parts stock quantity, and parts status for each repair order. As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance (which has been incorporated into the MPEP), at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper. 
As such, the claims are directed to an abstract idea comprising mathematical concepts, certain methods of organizing human activity, and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Eligibility Step 2A, Prong Two
Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application.
The judicial exception is not integrated into a practical application because the claims recite additional elements of a system comprising: a computer system or cloud interface located in a repair facility; a network in communication with the computer system or cloud interface, and the Internet; and a database; a system, wherein the system comprises a computer system or cloud interface located in a repair facility; a network in communication with the computer system or cloud interface, and the Internet; and a database; and a communication system in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “The computing device is one of: a diagnostic scan tool; an alignment rack and diagnostic lift; a diagnostics telematics device; a digital camera; a smart phone; a sticker machine; and a physical time clock,” (0014; see also 0018, 0022, 0029, 0032, and elsewhere), “These devices exist and integrate with the software through API (application programming interface),” (0107), “a system can include a computer system or cloud interface located in a repair facility and a wireless network in communication with the computer system or cloud interface, a repair facility user, and the Internet,” (0023; see also 0011, 0015, 0019, 0030, and elsewhere), “Various embodiments described herein may be discussed in the general context of computer-executable instructions residing on some form of computer- readable storage medium, such as program modules, executed by one or more computers or other devices,” (0046), “Communication media can embody, but is not limited to, computer-executable instructions, data structures, and program modules, and includes any information delivery media,” (0048), “A generalized and exemplary overview diagram of a repair shop 102 operated in accordance with various embodiments of the present disclosure is shown in Figure 1,” (0055, Fig. 1), “The customer may use a web browser interface to accomplish this or alternately an app (application) on a smart phone, or even communicate using text messages,” (0077; see also 0014, 0018, 0019, 0029, 0032, 0055, 0078), and the specification describes the system and components in broad, functional terms (0014, 0018, 0019, 0029, 0032, 0046-0048, 0055, 0078, Fig. 1, Fig. 7). 
This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
Additionally, the additional elements both individually and in combination do not integrate the judicial exception into a practical application and do not add significantly more to the exception (See MPEP 2106.04(d), MPEP 2106.05). For example, regarding the limitations as related to additional elements:
A computer system or cloud interface located in a repair facility; a network in communication  with the computer system or cloud interface, and the Internet -  [transmitting/receiving information; insignificant extra-solution activity]
the database, a computer system or cloud interface located in the repair facility, a network in communication with the computer system or cloud interface, and the Internet - [transmitting/receiving information; insignificant extra-solution activity]
wherein the system provides a repair quote…wherein the repair quote is transmitted remotely to the customer via a communication system or the Internet - [transmitting/receiving information; insignificant extra-solution activity]
the system automatically orders those parts - [transmitting/receiving information; insignificant extra-solution activity]
transmitting a repair quote from the repair facility to a customer via a communication system, wherein the transmitting is performed by a computer system or cloud interface of the repair facility - [transmitting/receiving information; insignificant extra-solution activity]

The Examiner notes the additional limitations above amount to insignificant extra-solution activity (See MPEP 2106.05(g)) [The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process. An example of post-solution activity is an element that is not integrated into the claim as a whole (See MPEP 2106.05(g))]. As such, the additional elements illustrate that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). 
	With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and processing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
	As such, the additional elements of claims 1, 16, and 23 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
Claims 2, 3, 5, 6, 17, 18-26 merely further limit the abstract idea as related to transmitting and receiving information and gathering data for use in a claimed process. The claims do not add anything significant to the abstract idea. 

Claims 4, 7-11 merely further limit the abstract idea as related to providing a customer with a repair quote and transmitting and receiving information. The claims do not add anything significant to the abstract idea. 
Claims 12, 13 merely further limit the abstract idea as related to gathering data for use in a claimed process and transmitting and receiving information associated with vehicle repairs. The claims do not add anything significant to the abstract idea.
Claims 14-15 merely further limit the abstract idea as related to transmitting and receiving information associated with vehicle repairs. The claims do not add anything significant to the abstract idea.
Additionally, the Examiner notes, in discussing the BACKGROUND, the specification describes traditional interactions and tasks as often being (emphasis added), “a very complex and involved process of diagnosis and repair [including but not limited to] estimating the price of needed repairs; procurement of parts; etc. (See BACKGROUND 0005), and notes asking for approval to commence a repair with financial consequence, which is required by government regulations (See BACKGROUND 0006). The specification also notes that the parts catalog for all possible vehicles needing service is vast, that the parts needed on any given day is inherently unpredictable, and that, thus, repair shops employ a hybrid model of carrying some parts inventory but also rely on just-in-time parts ordering and delivery (See BACKGROUND 0007). The specification notes that identifying the initial service required for the customer and then pricing that service is a critical component of every repair transaction (See BACKGROUND 0008), and notes that most shops must rely on published labor time guides to price repairs based on labor time and part requirements, and they price individual repairs for every single transaction (See BACKGROUND 0008). The specification also states, “Repair shops make money two primary ways: 1) they mark-up the labor billed by their staff, and 2) they mark-up the prices of parts sold for repairs. Repair shops have developed many approaches to managing the second method of making money centered on finding the right markup for parts in an environment where part prices tend to be unpredictable and vary from several dollars to many thousands of dollars. These markups are organized around attempting to achieve a certain gross profit for the repair shop business in general,” (BACKGROUND 0009). The specification also states, “Traditionally, the interactions between the large number of staff necessary to accomplish these tasks has been entirely human-powered, facilitated by physical worksheets and in-person communication,” (BACKGROUND 0005), and “Various embodiments in accordance with the present disclosure replace a human-powered estimate of how to reach a target profit objective, and uses predictive processes to accurately fit pricing models to a specified profit target,” (0097). As such, the specification acknowledges: traditional interactions and tasks associated with providing repairs are very complex and involved; asking for approval to commence a repair is required by government regulations; identifying the initial service required for the customer and then pricing that service is a critical component of every repair transaction; most shops price repairs based on labor time and part requirements, and they price individual repairs for every single transaction; Repair shops make money two primary ways: 1) they mark-up the labor billed by their staff, and 2) they mark-up the prices of parts sold for repairs; Repair shops have developed many approaches to managing the second method of making money centered on finding the right markup for parts; markups are organized around attempting to achieve a certain gross profit; and that traditionally, the interactions between the large number of staff necessary to accomplish these tasks has been entirely human-powered, facilitated by physical worksheets and in-person communication; and various embodiments in accordance with the present disclosure replace a human-powered estimate of how to reach a target profit objective
In discussing the disclosure of the specification, the specification states that, “[t]he system in various embodiments employs proprietary processes that learn from a repair shop's historical parts sales data…to calculate and suggest an optimal price to charge for every part at the time of estimate and sale to achieve a target gross profit each month,” (0097). As such, the specification acknowledges the disclosed embodiments effectively employ proprietary processes to automate a known, manual method.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  Therefore, claims 1-26 are directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitations comprise inconsistent references to recited elements in a manner which results in the limitations being unclear. For example, claim 1 comprises:
“a database for storing historical task-related data and parts inventory data…
wherein the system associates individual part quantities from stock to a repair order and tracks the status and quantity of those parts, thereby creating a link between parts order quantity, parts stock quantity, and parts status for each repair order… 
wherein the system builds a service estimate in advance of a vehicle arriving for service work…if one or more parts required for the estimated service are not currently in stock, the system automatically orders those parts in advance of the vehicle arriving for service.”

The element of, “the estimated service,” lacks proper antecedent basis. It is unclear if, “the estimated service,” is intended to introduce a new element or if, “the estimated service,” is intended to be recited as, “the service estimate,” or, “the service work,” to reference the previously recited service estimate or the previously recited service work.. 
Additionally, due to multiple elements and limitations being associated with parts, the two references to, “those parts,” results in the limitations being unclear.
In order to advance compact prosecution, the Examiner interprets the limitations as: 
“wherein the system associates individual part quantities from stock to a repair order and tracks the status and quantity of parts associated with a repair order, thereby creating a link between parts order quantity, parts stock quantity, and parts status for each repair order… 
wherein the system builds a service estimate in advance of a vehicle arriving for service work…if one or more parts required for the service estimate are not currently in stock, the system automatically orders the one or more parts required for the service estimate in advance of the vehicle arriving for service.”
Regarding claim 16 and claim 23, the discussion of claim 1 as related to, “those parts,” applies here, as well. In order to advance compact prosecution, the Examiner interprets the limitations as, “tracks[tracking] the status and quantity of parts associated with a repair order.”
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claims 2-15 are rejected due to its dependency from claim 1. Claims 17-22 are rejected due to its dependency from claim 16. Claims 24-26 are rejected due to their dependency from claim 23. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of McQuade, U.S. Patent Application Publication 20120136527.
NOTE: Regarding independent claims 1, 16, and 23, claims 1, 16, and 23 are substantially similar. However, claim 23 includes additional limitations not recited by claim 1 and claim 16. As such, claim 1 and claim 16 will be addressed initially, and additional prior art will be introduced to address the limitations of claim 23 not recited by claim 1 and claim 16. Substantially similar dependent claims will be addressed together, as indicated.

Medeiros — which is directed to a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair — discloses:
(claim 1) A system comprising: a computer system or cloud interface located in a repair facility; a network in communication with the computer system or cloud interface, and the Internet; a database for storing historical task-related data and parts inventory data; 
	(claim 16) A method comprising: storing, via a database, historical task-related data and parts inventory data of a repair facility, wherein a system comprises: the database, a computer system or cloud interface located in the repair facility, a network in communication with the computer system or cloud interface, and the Internet; and
	[the vehicle repair system communicates digital data across a data communication network to facilitate communication between two or more parties involved with a vehicle repair (0006, Fig. 1); a vehicle repair network (0325, Fig. 1); users may provide input through one or more input devices through an input/output interface (0056; see also 0057-0058, 0075, 0077-0086); The client computing device runs a browser software application that reads the HTML and presents the web page to the user. In some embodiments, the vehicle repair system 102 utilizes cloud computing (0063); storing customer data, repair site data, estimate data, supplemental estimate data, vehicle status data and tracking the status and history of vehicle repairs (0007, 0064, 0176, 0200); a searchable database (0158, 0203; see also 0041, 0062, 0065, 0078, 0080, 0082, 0083, 0085-0087, 0163, 0164, 0176, Fig. 3, Fig. 5); storing, with a computing device, a supplemental estimate document in a data storage device, the supplemental estimate describing a supplemental repair for which customer approval has not been obtained (0007; see also 0086-0089 discussing the system matching a repair order number, a single repair order being associated with multiple repairs, and displaying information associated with a repair order and the status of a repair order); maintain a record of vehicle repairs at a vehicle repair site…a store engine operable to generate a marketplace for sales of products associated with vehicle repairs, wherein products at the vehicle repair site are listed for sale by the store engine and products needed by the vehicle repair site are available for purchase through the store engine (claim 13; see also 0008, 0009, 0093)]
wherein the system associates individual part quantities from stock to a repair order and tracks the status and quantity of those parts, thereby creating a link between parts order quantity, parts stock quantity, and parts status for each repair order; 
	[The full estimate is, for example, a downloadable PDF document that provides a detailed list of parts, repair services, and associated costs that will be required for the repair (0104; see also claim 4, claim 10); a store engine operable to generate a marketplace for sales of products associated with vehicle repairs, wherein products at the vehicle repair site are listed for sale by the store engine and products needed by the vehicle repair site are available for purchase through the store engine (claim 13; see also 0008, 0009, 0093); The store engine 224 provides a marketplace advertising products that are for sale relating to vehicle repair, and for locating such products (0065; see also 0190, 0194); the centralized store interface engine 620 compiles all of the products that are available from any of the repair sites into a single interface, where a potential customer can view all of the products that are available for purchase from any of the repair sites (0190; see also 0194, 0198); The summary display includes, for example, a picture of the product, a title of the product, an asking or current price of the product (0206; see also 0209, 0210, 0215)] The Examiner interprets the disclosure as related to: a full estimate that provides a detailed list of parts, repair services, and associated costs that will be required for the repair; a store engine operable to generate a marketplace for sales of products associated with vehicle repairs, wherein products at the vehicle repair site are listed for sale by the store engine and products needed by the vehicle repair site are available for purchase through the store engine; products needed by the vehicle repair site are available for purchase through the store engine; the centralized store interface engine 620 compiles all of the products that are available from any of the repair sites into a single interface, where a potential customer can view all of the products that are available for purchase from any of the repair sites; and the summary display includes, for example, a picture of the product, a title of the product, an asking or current price of the product as teaching or suggesting wherein the system associates individual part quantities from stock to a repair order and tracks the status and quantity of those parts, thereby creating a link between parts order quantity, parts stock quantity, and parts status for each repair order.
wherein the system provides a repair quote to a customer including an estimated time to completion; 
[messages are also sent to one or more e-mail addresses or by text message to a mobile phone, so that the customer does not have to log into the system in order to receive a message. The messages can include attachments, such as video, pictures, or estimates, if desired (0116; see also 0086, 0116, Fig. 5); the repair site user 134 is prompted to upload the estimate document, by selecting the appropriate document, and to provide a title for the estimate (such as "original estimate," "supplement 1," " supplement 2," etc.). Once uploaded, the estimate appears in the estimates display 362 (0167); The promised dates display 358 includes a record of dates for certain events involving the repair, such as the drop off date, the repair start date, the repair complete date, the pickup date, and the promised date that the repair would be completed. The promised dates display 358 helps to reduce miscommunication and ensure that the repair site and the customer 106 share the same understanding of the anticipated repair timeline (0101, Fig.7; see also 0104, 0154)]
wherein the repair quote is transmitted remotely to the customer via a communication system or the Internet; wherein upon receiving the repair quote, the customer is alerted;
[alerting the customer that information associated with a repair order has been uploaded (0164); The project messages display 372 displays messages that have been sent to or from the customer 106 through the status engine 222 (0115); The customer 106 interacts with the vehicle repair system 102 using one or more customer computing devices 124…The mobile computing device 128 is, for example, a smartphone, a laptop computer, a personal digital assistant, a tablet computer, and the like (0043; see also 0051); the supplemental repair approval page 400 includes a supplement number 402 (e.g., Supplement 1), a description 404, an estimate control 406, a pictures control 408, an approval statement 410, authorization control 412, denial control 414, contact control 416, and logout control 418 (0119); After review of the approval statement 410, the user is prompted to authorize or deny the supplemental repair with the authorization control 412 or the denial control 414, or alternatively to contact the repair site by selecting the contact control 416 (0125; see also 0093, 0104, 0107, 0117, 0118, 0127, 0129, Fig. 8)] 
wherein the system builds a service estimate in advance of a vehicle arriving for service work, […]; … wherein the customer approves the service estimate in advance of the vehicle arriving for service; and 
[maintain a record of a project at a company (claim 12); tracks the status and history of vehicle repairs (0064); Member features include user settings, history, purchase or sale records (0200); The create repair order account control 446 is selected to initiate the creation of a new repair order. Upon selection, the repair site user 134 is prompted to enter information about the repair order, such as information about the customer 106 (e.g., name, address, home and work phone number, mobile phone number, name of mobile phone carrier, e-mail address, fax number, driver's license number, etc.), information about the vehicle (e.g., make, model, year, color, license plate number, vehicle identification number), insurance company information (e.g., name of insurance provider, policy number, claim number), relevant dates (e.g., drop off date, repair start date, repair complete date, promised date, pickup date)…the repair site user can ask the user to verify the information, and make any changes that are necessary (0139; see also 0167); After review of the approval statement 410, the user is prompted to authorize or deny the supplemental repair with the authorization control 412 or the denial control 414, or alternatively to contact the repair site by selecting the contact control 416 (0125; see also 0093, 0104, 0107, 0117, 0118, 0127, 0129, Fig. 8)] The disclosure teaches or suggests performing functions in advance of the vehicle arriving for service. The Examiner interprets the disclosure as related to the creation of a new repair order comprising a drop off date, a repair start date, and a repair complete date as corresponding to the repair order being created in advance of a vehicle arriving for service work. While the additional disclosure describes a customer approving the service estimate, the Examiner notes Medeiros explicitly describes a customer approving a supplemental repair (i.e., after a vehicle has arrived) via an approval page using a mobile device. While the Examiner asserts the disclosure suggests the customer approving the service estimate in advance of the vehicle arriving for service, in order to expedite compact prosecution, additional prior art will be introduced to more explicitly address the limitations in the context of the customer approving the service estimate in advance of the vehicle arriving for service. While Medeiros discloses: the repair site user creating a repair order and asking the user to verify the information, and make any changes that are necessary (0139); maintaining a record of a project (claim 12), tracking the status and history of vehicle repairs (0064), and member features including history and purchase or sale records (0200), Medeiros does not appear to explicitly recite using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate.
if one or more parts required for the estimated service are not currently in stock, the system automatically orders those parts in advance of the vehicle arriving for service.  
NOTE: The Examiner notes the limitation is interpreted as a contingent limitation, wherein, “the system automatically orders those parts in advance of the vehicle arriving for service,” is associated with the contingency of, “if one or more parts required for the estimated service are not currently in stock.” The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur (See MPEP 2111.04, MPEP 2143.03).

	Medeiros further discloses:
if one or more parts required for the estimated service are not currently in stock, the system automatically orders those parts in advance of the vehicle arriving for service.  
[The create repair order account control 446 is selected to initiate the creation of a new repair order. Upon selection, the repair site user 134 is prompted to enter information about the repair order, such as…information about the vehicle (e.g., make, model, year, color, license plate number, vehicle identification number)…repair site information…and a brief description of the repair order. The information is stored in status data 232 (FIG. 5). Additional, less, or different information is included in other embodiments (0139); The full estimate is, for example, a downloadable PDF document that provides a detailed list of parts, repair services, and associated costs that will be required for the repair (0104; see also claim 4, claim 10); a store engine operable to generate a marketplace for sales of products associated with vehicle repairs, wherein products at the vehicle repair site are listed for sale by the store engine and products needed by the vehicle repair site are available for purchase through the store engine (claim 13; see also 0008, 0009, 0093); The store engine 224 provides a marketplace advertising products that are for sale relating to vehicle repair, and for locating such products (0065; see also 0190, 0194); the centralized store interface engine 620 compiles all of the products that are available from any of the repair sites into a single interface, where a potential customer can view all of the products that are available for purchase from any of the repair sites (0190; see also 0194, 0198); The summary display includes, for example, a picture of the product, a title of the product, an asking or current price of the product (0206; see also 0209, 0210, 0215)] The disclosure teaches or suggests the structure for performing the function should the condition occur.
	McQuade — which is directed to obtaining competitive pricing for vehicle services — discloses (while additional elements of the limitation and supporting disclosure is provided for context, the portion in bold/italics is what has not explicitly been addressed):
storing, via a database, historical task-related data and parts inventory data of a repair facility…wherein the system builds a service estimate in advance of a vehicle arriving for service work, using […] historical service information for the customer's vehicle to build the service estimate;
[the diagnostic/monitoring function performed by the monitoring service involves comparing the performance data from the vehicle with historical data linked to a specific fault condition…This additional data can help increase the accuracy of the diagnostic aspect of the monitoring service and better determine the parts required and the cost to repair the vehicle, because the historical data records may indicate that a particular set of performance data from one make and model of a vehicle having a specific equipment configuration was associated with a first mechanical fault, while a similar set of performance data from a differently equipped vehicle (either a different make and model, or a similar make and model with different equipment) was associated with a different mechanical fault (0086)] The disclosure as related to historical data linked to a specific fault condition interpreted as corresponding to storing, via a database, historical task-related data. The Examiner interprets the disclosure as related to: historical data linked to a specific fault condition; determining the parts required and the cost to repair the vehicle based on the historical data records as teaching or suggesting wherein the system builds a service estimate in advance of a vehicle arriving for service work, using […] historical service information for the customer's vehicle to build the service estimate.
using problem descriptions supplied by the customer […] [to build the service estimate;] 
[A first type of input that can be received by pricing service provider 202 is a defined service request 206. The term defined service request is intended to encompass those service requests where there is no need to diagnose the vehicle to determine what type of service is required. Such an input will be received when a consumer (which could be an operator 200 or a monitoring service 204) determines that a specific type of service is required, and wants pricing service provider 202 to obtain pricing data for that service. For example, a car owner may realize that their vehicle requires new tires, and request pricing service provider 202 to obtain pricing data for the specific type of tires required from a plurality of service vendors. It should be understood that the defined service request is not limited to tires, but can include any type of vehicle service where the scope of the required service is well characterized at the time of the request (0050; see also 0023, 0024, 0063)] The disclosure is interpreted as corresponding to using problem descriptions supplied by the customer […] to build the service estimate.
wherein the customer approves the service estimate in advance of the vehicle arriving for service; 
[If the diagnosed problem is relatively minor, the operator of the vehicle can be contacted with less urgency, to arrange for a repair when convenient. In an exemplary, but not limiting embodiment, where continued operation of the vehicle is not likely to result in damage, the results of the vehicle diagnosis are forwarded to the vehicle operator, results from the reverse auction for the required repair are generated, service for the vehicle is scheduled, and parts required for the service are ordered, all while the vehicle continues to operate (0098; see also 0086); The selected service vendor may not be the lowest bid or quote to do the work, since the operator may include other factors besides the cost bid or quote in making this selection (0072)] The Examiner interprets the disclosure as related to selecting a service vendor and arranging for a repair when convenient if the diagnosed problem is relatively minor and ordering parts required for the service while the vehicle continues to operate as teaching or suggesting wherein the customer approves the service estimate in advance of the vehicle arriving for service.
The Examiner interprets the disclosure as related to: a defined service request and when a consumer determines that a specific type of service is required, and wants pricing service provider to obtain pricing data for that service; comparing the performance data from the vehicle with historical data; determine the parts required and the cost to repair the vehicle based on historical data records; historical data records may indicate a specific equipment configuration was associated with a first mechanical fault; and selecting a service vendor as teaching or suggesting wherein the system builds a service estimate in advance of a vehicle arriving for service work using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate, wherein the customer approves the service estimate in advance of the vehicle arriving for service.
Additionally and alternatively, McQuade further discloses (while additional elements of the limitation and supporting disclosure is provided for context, the portion in bold/italics is what has not explicitly been addressed or is being more explicitly addressed):
wherein the system associates individual part quantities from stock to a repair order and tracks the status and quantity of those parts, [thereby creating a link between parts order quantity, parts stock quantity, and parts status for each repair order;]…and if one or more parts required for the estimated service are not currently in stock, the system automatically orders those parts in advance of the vehicle arriving for service.  
[If the diagnosed problem is relatively minor, the operator of the vehicle can be contacted with less urgency, to arrange for a repair when convenient. In an exemplary, but not limiting embodiment, where continued operation of the vehicle is not likely to result in damage, the results of the vehicle diagnosis are forwarded to the vehicle operator, results from the reverse auction for the required repair are generated, service for the vehicle is scheduled, and parts required for the service are ordered, all while the vehicle continues to operate (0098; see also 0086)] The Examiner interprets the disclosure as related to arranging for a repair when convenient if the diagnosed problem is relatively minor and ordering parts required for the service while the vehicle continues to operate as teaching or suggesting wherein the system associates individual part quantities from stock to a repair order and tracks the status and quantity of those parts, thereby creating a link between parts order quantity, parts stock quantity, and parts status for each repair order…and if one or more parts required for the estimated service are not currently in stock, the system automatically orders those parts in advance of the vehicle arriving for service.  
Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. McQuade teaches obtaining competitive pricing for vehicle services. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between McQuade and Medeiros is that McQuade discloses: comparing the performance data from the vehicle with historical data linked to a specific fault condition; determining the parts required and the cost to repair the vehicle based on the historical data records; obtaining pricing data for a defined service request; and selecting a service vendor and arranging for a repair when convenient if the diagnosed problem is relatively minor and ordering parts required for the service while the vehicle continues to operate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: comparing the performance data from the vehicle with historical data linked to a specific fault condition; determining the parts required and the cost to repair the vehicle based on the historical data records; obtaining pricing data for a defined service request; and selecting a service vendor and arranging for a repair when convenient if the diagnosed problem is relatively minor and ordering parts required for the service while the vehicle continues to operate (as taught by McQuade) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to provide vehicle operators with a more complete list of the suitable and cost effective repair facilities available near a location to perform the required servicing, provide the cost charged by each such repair service vendor for performing the required repair or maintenance, obtain the lowest costs at which each such vendor is willing to perform the repair task, and provide vehicle operators with well defined service needs (new tires, oils changes, etc.) with similar information on suitable vendors (McQuade 0009), create a list of the repair service vendors willing and able to promptly perform a repair, along with the costs for each specific vendor to complete the repair (McQuade 0010), determine the service needs of a particular vehicle, contact a plurality of suitable vendors to obtain pricing data for the service, and provide the operator of the vehicle with the pricing data obtained from the vendors (McQuade 0012), and provide one or more types of additional information, including a rating of the vendor, a relative distance between the consumer (or known vehicle location) and the vendor, and a time period defining when the vendor will be able to accommodate the service, for each vendor along with the pricing data to enable the consumer (the owner or operator of the vehicle) to make an informed selection (McQuade 0012).

Regarding claims 2 and 17, the combination of Medeiros and McQuade teaches or suggests the limitations of claims 1 and 16.
Medeiros further discloses: 
wherein the system communicates directly with one or more computing devices during operation of the system during a repair process; 
[users may provide input through one or more input devices through an input/output interface (0056; see also 0042, 0057-0058, 0061, 0075, 0077-0086); The customer 106 interacts with the vehicle repair system 102 using one or more customer computing devices (0051; see also 0043); the working user is only permitted to enter information to update the status of a repair order (0137; see also 0162, 0189); The delay status 328 indicates whether the current repair is proceeding according to schedule, or whether there are any actions that have unexpectedly delayed the repair (0091)] 
and wherein at least one of the computing devices has one or more of the following capabilities to aid in documenting the repair process: voice input; voice recording; speech recognition to produce a text output; and image or video capture.  
[The information may include a narrative text-based description, one or more photographs, one or more videos, or other graphics or animation (0070); In some embodiments, messages are also sent to one or more e-mail addresses or by text message to a mobile phone, so that the customer does not have to log into the system in order to receive a message. The messages can include attachments, such as video, pictures, or estimates, if desired (0116)] The disclosure describes at least one of the computing devices having image or video capture to aid in documenting the repair process.

Regarding claims 3 and 20, the combination of Medeiros and McQuade teaches or suggests the limitations of claims 1 and 16.
Medeiros further discloses: 
wherein the system prompts vendors of parts or outside services for updates on availability and scheduling, and 
	[If a supplement is awaiting customer 106 approval, the deny control 592 and the approve control 594 are provided for receiving the customer's response. In some embodiments, a digital signature (or other information) must also be received from the user, and in such embodiments the user is prompted for the digital signature or additional information (0182; see also 0174, 0175); The manually approve supplement control 470 is provided to permit a repair site user 134 to manually approve a supplement…The manual approval process prompts the user to enter or select a repair order, a supplement number, a customer name, and customer identification information (such as the customer driver's license number), and then to select a control indicating that the repair site user 134 has received instructions from the customer 106 in which the customer 106 approved the supplemental repair (0150); the repair site user is prompted to enter a description of the issue causing the delay, as well as an estimate of how long the issue will delay the repair. Once completed, the delay order message is sent and the vehicle status data 300 is updated to indicate that the repair order has been delayed (0169); the repair site user 134 is prompted to enter or select the repair order, or to identify the issue that has been resolved (0151; see also 0008, 0009, 0198, 0206, 0209, 0210, 0215, claim 13 describing a store engine operable to generate a marketplace for sales of products associated with vehicle repairs where products needed by the vehicle repair site are available for purchase through the store engine and current prices)] The disclosure is interpreted as describing multiple examples of wherein the system prompts vendors of parts or outside services for updates on availability and scheduling.
wherein those updates are incorporated by the system into scheduling and task assignment relative to a repair order.  
[Calendar tool 490 is also provided in some embodiments. Because the repair site user 134 is frequently providing estimates to customers relating to dates (the date the vehicle is brought in, the repair start date, the repair complete date, the delay date, the supplemental repair date, the promised date, the completed date, etc.), a calendar tool 490 is provided as a convenient location to view these dates in a monthly calendar view (0159)]

Regarding claim 4, The system as described in Claim 1,
The combination of Medeiros and McQuade teaches or suggests the limitations of claim 1.
Medeiros further discloses: 
wherein for a service operation and estimated part replacement, the system predicts time and cost for the service operation; wherein the time and cost prediction is used to create a repair quote.  
[a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093, 0104, 0122, 0150; see also 0167 discussing initiating the uploading of an estimate, such as an initial estimate, to a repair order); The promised dates display 358 includes a record of dates for certain events involving the repair, such as the drop off date, the repair start date, the repair complete date, the pickup date, and the promised date that the repair would be completed. The promised dates display 358 helps to reduce miscommunication and ensure that the repair site and the customer 106 share the same understanding of the anticipated repair timeline (0101, Fig.7; see also 0104)]
While the disclosure teaches or suggests the broadest reasonable interpretation of the limitations, the Examiner notes the disclosure of Medeiros teaches or suggests wherein the time and cost prediction is used to create a repair quote in the context of the time and cost prediction being included in the repair quote [used to create a repair quote], additionally and alternatively, McQuade teaches or suggests the limitations in the context of the time and cost prediction not only being used in a repair quote, but being used as data considered in creating a repair quote. 
McQuade further discloses (while additional elements of the limitation and supporting disclosure is provided for context, the portion in bold/italics is what has not explicitly been addressed):
wherein for a service operation and estimated part replacement, the system predicts time and cost for the service operation; wherein the time and cost prediction is used to create a repair quote.
[vehicle operators can affirmatively provide the monitoring service (or the pricing service provider) with the vehicle's scheduled route, such that the monitoring service (or the pricing service provider) can solicit service vendors based on the scheduled route. For example, the scheduled route may indicate that a first stop must be made in Seattle, Wash. by a specific time and date, a second stop must be made to Portland, Oreg. by a specific time and date, and no additional stop is currently scheduled. Based on the distances involved and the scheduled times, as well as the time-criticality of the required repair, the monitoring service (or the pricing service provider) can determine if there is time to perform the repair in Seattle (or some location between Seattle and Portland) before the stop in Portland is scheduled. If there is sufficient time between the scheduled deliveries, the monitoring service (or the pricing service provider) can solicit repair quotes from vendors in the Seattle area, or service vendors along the Seattle to Portland corridor. If there is not sufficient time between the scheduled deliveries, the monitoring service can solicit repair quotes from vendors in the Portland area only. Once the bids (in a reverse auction) or quotes have been obtained from the service vendors, the operator can make a selection of the service vendor to carry out the repair work. The selected service vendor may not be the lowest bid or quote to do the work, since the operator may include other factors besides the cost bid or quote in making this selection. For example, the second lowest quote may be from a service vendor having a business located closer to the location where the repair is desired (or the current location--if repair is required immediately). Or, the selected vendor may be chosen by the operator based on the reputation of the vendor or based on the indicated time delay before the repair work can be started by the vendor (0072)] McQuade describes obtaining a repair quote based on time and cost prediction (i.e., wherein the time and cost prediction is used to create a repair quote).

Regarding claim 18, The method as described in Claim 16, 
The combination of Medeiros and McQuade teaches or suggests the limitations of claim 16.
further comprising: building, via the system, a service estimate in advance of a vehicle arriving for service work, using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate; and receiving from the customer an approval for the service estimate in advance of the vehicle arriving for service.  
The limitations of claim 18 are taught or suggested in addressing the substantially similar limitations of claim 1 of, “wherein the system builds a service estimate in advance of a vehicle arriving for service work, using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate; wherein the customer approves the service estimate in advance of the vehicle arriving for service.” The combination of Medeiros and McQuade teaches or suggests the limitations of claim 1.

Regarding claim 19, The method as described in Claim 16, 
The combination of Medeiros and McQuade teaches or suggests the limitations of claim 16.
further comprising: automatically ordering parts via the system when predicated to be needed for a job where the parts are not currently available in inventory.  
The limitations of claim 19 are taught or suggested in addressing the substantially similar limitations of claim 1 of, “if one or more parts required for the estimated service are not currently in stock, the system automatically orders those parts in advance of the vehicle arriving for service.” The combination of Medeiros and McQuade teaches or suggests the limitations of claim 1.

Regarding claim 20, The method as described in Claim 16, 
The combination of Medeiros and McQuade teaches or suggests the limitations of claim 16.
further comprising: prompting, via the system, vendors of parts or outside services for updates on availability and scheduling; and incorporating those updates via the system into scheduling and task assignment relative to a repair order.  
The limitations of claim 20 are taught or suggested in addressing the substantially similar limitations of claim 3 of, “wherein the system prompts vendors of parts or outside services for updates on availability and scheduling, and wherein those updates are incorporated by the system into scheduling and task assignment relative to a repair order.” The combination of Medeiros and McQuade teaches or suggests the limitations of claim 3.

Regarding claim 21, The method as described in Claim 16, 
The combination of Medeiros and McQuade teaches or suggests the limitations of claim 16.
further comprising: receiving from the customer via the communication system an approval, disapproval, or a question about the repair quote, wherein the receiving from the customer is performed by the computer system or cloud interface of the repair facility.  
The limitations of claim 21 are taught or suggested in addressing the substantially similar limitations of claim 7 of, “wherein the customer approves, disapproves, or questions the repair quote remotely.” The combination of Medeiros and McQuade teaches or suggests the limitations of claim 7.
Additionally, the Examiner notes Medeiros discloses: The client computing device runs a browser software application that reads the HTML and presents the web page to the user. In some embodiments, the vehicle repair system 102 utilizes cloud computing (0063)]

Regarding claim 22, The method as described in Claim 21, 
The combination of Medeiros and McQuade teaches or suggests the limitations of claim 21.
further comprising: while a repair is in progress, determining an additional part is needed; 
transmitting a revised repair quote from the repair facility to the customer via the communication system, the transmitting is performed by the computer system or cloud interface; 
upon receiving the revised repair quote, alerting the customer; and 
receiving from the customer via the communication system an approval, disapproval, or a question about the revised repair quote, wherein the receiving from the customer is performed by the computer system or cloud interface.  
The limitations of claim 22 are taught or suggested in addressing the substantially similar limitations of claim 8 of, “wherein while a repair is in progress, an additional part is required; wherein a revised repair quote reflecting the additional required part is transmitted remotely to the customer; wherein upon receiving the revised repair quote, the customer is alerted; and wherein the customer approves, disapproves, or questions the revised repair quote remotely.” The combination of Medeiros and McQuade teaches or suggests the limitations of claim 8.
Additionally, the Examiner notes Medeiros discloses: The client computing device runs a browser software application that reads the HTML and presents the web page to the user. In some embodiments, the vehicle repair system 102 utilizes cloud computing (0063)]

Claim(s) 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of McQuade, U.S. Patent Application Publication 20120136527, and further in view of Tellefsen, U.S. Patent Publication 20080126264.
Regarding claim 5, The system as described in Claim 4, 
The combination of Medeiros and McQuade teaches or suggests the limitations of claim 4.
Medeiros further discloses: 
wherein the predicted cost for the service operation comprises calculating [a] price for a replacement part […]  
[a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093, 0104, 0122, 0150; see also 0167 discussing initiating the uploading of an estimate, such as an initial estimate, to a repair order)] The disclosure is interpreted as corresponding to a repair quote comprising a price for replacement parts required to perform the repair, but the combination of Medeiros, McQuade, Picard, and Yankelevich does not appear to explicitly recite an optimal price, and does not appear to explicitly recite utilizing an automatic price matrix curve fitting process controlled by a free parameter variable assigned by a repair facility user.
However,  Tellefsen — which is directed to systems and methods for price optimization using business segmentation — discloses (while additional elements of the limitation and supporting disclosure is provided for context, the portion in bold/italics is what has not explicitly been addressed):
wherein the predicted cost for the service operation comprises calculating an optimal price for a replacement part utilizing an automatic price matrix curve fitting process controlled by a free parameter variable assigned by a repair facility user.  
[Pricing objectives are generated for each segment by comparing the pricing power to the pricing risk of the segment. This includes performing a matrix analysis of pricing power and pricing risk (0026); An optimizer calculates the optimal deal guidance prices for each segment using the calculated pricing power, risk and objective. (0066; see also 0065, 0067, 0081, 0104); applying pricing objectives to each segment including shaping the price distribution curve using pricing objectives (0053, 0055-0057, Fig. 24, Figs. 26A-26C); optimization of product prices using business segmentation …Segmenting utilizes fixed dimensions and variable dimensions. Fixed dimensions…Variable dimensions…Measures includes volume, revenue, profit, margin, net price (0023; see also 0024, 0025, 0062, 0063); The optimization may be performed subject to optimization goals and constraints provided by Price and Policy Manager 116. For instance, the goal may be to optimize pocket margin given a limited change in product volume or product price (0129; see also 0147, 0153-0155, Fig. 24, Figs. 26A-26C describing shaping the price distribution curve using pricing objectives, sale quantity, historical product demand, minimum and maximum price, objective price, target price, calculating price points)] The Examiner interprets a free parameter variable as comprising: pricing objectives, fixed dimensions and variable dimensions, and optimization goals and constraints. 
Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. McQuade teaches obtaining competitive pricing for vehicle services. Tellefsen teaches systems and methods for price optimization using business segmentation. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between Tellefsen and the combination of Medeiros and McQuade, is that Tellefsen discloses: performing a matrix analysis of pricing power and pricing risk; An optimizer calculates the optimal deal guidance prices for each segment; applying pricing objectives to each segment including shaping the price distribution curve using pricing objectives; optimization of product prices using business segmentation; segmenting utilizing fixed dimensions and variable dimensions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: performing a matrix analysis of pricing power and pricing risk; An optimizer calculates the optimal deal guidance prices for each segment; applying pricing objectives to each segment including shaping the price distribution curve using pricing objectives; optimization of product prices using business segmentation; segmenting utilizing fixed dimensions and variable dimensions (as taught by Tellefsen) and the features of: comparing the performance data from the vehicle with historical data linked to a specific fault condition; determining the parts required and the cost to repair the vehicle based on the historical data records; obtaining pricing data for a defined service request; and selecting a service vendor and arranging for a repair when convenient if the diagnosed problem is relatively minor and ordering parts required for the service while the vehicle continues to operate (as taught by McQuade) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to determine business rules which guide the optimization (Tellefsen 0003), guide price selection according to rules based on business policy parameters and overall business objectives (Tellefsen 0003), develop robust price modeling and optimization schemes based on all relevant data (Tellefsen 0019), continuously loop back to update and calibrate the price modeling and optimization schemes with new sales data (Tellefsen 0019), enable a clear optimization process which delivers an optimization process that is transparent to the business user (0022), apply different objectives to each business segment to manipulate product demand curves in different ways by applying target, approval and floor prices at different levels (Tellefsen 0068), update and calibrate the price modeling and optimization schemes with new sales data (Tellefsen 0019), and perform optimization subject to provided optimization goals and constraints (Tellefsen 0129).

Regarding claim 6, The system as described in Claim 5, 
The combination of Medeiros, McQuade, and Tellefsen teaches or suggests the limitations of claim 5.
Tellefsen further discloses:
wherein a price matrix model fits a curve to a previous time period's sales data to produce a model-suggested markup; and 
[Prices are optimized using the pricing objectives (0027); applying pricing objectives to each segment including shaping the price distribution curve using pricing objectives (0053, 0055-0057, Fig. 24, Figs. 26A-26C; see also 0065-0067, 0081, 0104); Pricing objectives are generated for each segment by comparing the pricing power to the pricing risk of the segment. This includes performing a matrix analysis of pricing power and pricing risk (0026); deal guidance contains pricing objective prices, which include target price, approval price(s) and floor prices for each product in a segment. It is calculated using the segments historical prices and the assigned pricing objective…An optimizer calculates the optimal deal guidance prices for each segment using the calculated pricing power, risk and objective. (0066; see also 0065, 0067, 0081, 0104); optimization of product prices using business segmentation …Measures includes volume, revenue, profit, margin (0023; see also 0024, 0025, 0062, 0063); The optimization may be performed subject to optimization goals and constraints provided by Price and Policy Manager 116. For instance, the goal may be to optimize pocket margin given a limited change in product volume or product price (0129; see also 0147, 0153-0155, Fig. 24, Figs. 26A-26C describing shaping the price distribution curve using pricing objectives, sale quantity, historical product demand, minimum and maximum price, objective price, target price, calculating price points)] The Examiner interprets the disclosure as related to: optimization of product prices using business segmentation, wherein measures includes volume, revenue, profit, margin; and optimization performed subject to provided optimization goals and constraints, wherein instance, the goal may be to optimize pocket margin given a limited change in product volume or product price as corresponding to producing a model-suggested markup.  The Examiner interprets the disclosure as related to: prices are optimized using the pricing objectives; applying pricing objectives to each segment including shaping the price distribution curve using pricing objectives; pricing objectives are generated for each segment by comparing the pricing power to the pricing risk of the segment; performing a matrix analysis of pricing power and pricing risk; deal guidance contains pricing objective prices calculated using the segments historical prices and the assigned pricing objective; an optimizer calculates the optimal deal guidance prices for each segment using the calculated pricing power, risk and objective; optimization performed subject to provided optimization goals and constraints; and optimization of product prices using business segmentation, wherein measures includes volume, revenue, profit, margin as teaching or suggesting wherein a model fits a curve to a previous time period's sales data to produce a model-suggested markup.
wherein the price matrix model-suggested markup is then applied to some or all of the parts sold in a subsequent time period.  
[analyzing pricing risk based on sales revenue data, changes in sales from a prior period (0112); The Performance Tracker 112 may track performance of the price setting and negotiated deals. Performance Tracker 112 may then provide feedback to the User 120. Additionally, the Performance Tracker 112 may, in some embodiments, provide feedback for fine tuning future pricing optimizations (0077); The Optimizer 114 may generate optimized pricing for the products within the business segment, relying upon the pricing objectives supplied by the Segment Selector 113 (0080); The Price Setter 115 may receive the optimization data from the Optimizer 114. The prices may then be set by the Price Setter 115 (0081)] The Examiner interprets the disclosure as teaching or suggesting wherein the price matrix model-suggested markup is then applied to some or all of parts sold in a subsequent time period. The Examiner notes, “sold in a subsequent time period,” is nonfunctional descriptive material.
The Examiner notes the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claim 5 applies here, as well.
	
Regarding claim 7, The system as described in Claim 6, 
The combination of Medeiros, McQuade, and Tellefsen teaches or suggests the limitations of claim 6.
Medeiros further discloses: 
wherein the customer approves, disapproves, or questions the repair quote remotely.  
	[The customer 106 interacts with the vehicle repair system 102 using one or more customer computing devices 124…The mobile computing device 128 is, for example, a smartphone, a laptop computer, a personal digital assistant, a tablet computer, and the like (0043; see also 0051); the supplemental repair approval page 400 includes a supplement number 402 (e.g., Supplement 1), a description 404, an estimate control 406, a pictures control 408, an approval statement 410, authorization control 412, denial control 414, contact control 416, and logout control 418 (0119); After review of the approval statement 410, the user is prompted to authorize or deny the supplemental repair with the authorization control 412 or the denial control 414, or alternatively to contact the repair site by selecting the contact control 416 (0125; see also 0093, 0104, 0107, 0117, 0118, 0127, 0129, Fig. 8)]

Regarding claim 8, The system as described in Claim 7, 
The combination of Medeiros, McQuade, and Tellefsen teaches or suggests the limitations of claim 7.
Medeiros further discloses: 
wherein while a repair is in progress, an additional part is required; 
[a status engine operable by the at least one processing device to receive status information from one or more vehicle repair site users describing a status of a vehicle being repaired at the vehicle repair site, and to provide the status information to a customer associated with the vehicle, wherein the status information is provided through one or more web pages, at least one of the web pages including a summary status display, wherein the summary status display identifies at least a delay status and a supplemental repair status, wherein the delay status identifies whether the repair is currently delayed, and wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010; see also 0064, 0089-0093, claim 18, Fig. 5, Fig. 10, Fig. 11); The delay status 328 indicates whether the current repair is proceeding according to schedule, or whether there are any actions that have unexpectedly delayed the repair (0091; see also 0114); In some embodiments, the delay status 328 also or alternatively includes a text description of the status. In this example, the delay status 328 indicates that there are no delays and that the repair is in progress. Other descriptions can include, for example, "delayed," "repair completed," "customer input required," "part needed," "waiting for part," or other suitable descriptions (0092); The supplemental repair order includes a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093)]
wherein a revised repair quote reflecting the additional required part is transmitted remotely to the customer; 
[Once uploaded, the estimate appears in the estimates display 362 (0167); the delay status identifies whether the repair is currently delayed, and wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010; see also 0064, 0089-0093, claim 18, Fig. 5, Fig. 10, Fig. 11); The supplemental repair order includes a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093)] The Examiner interprets the disclosure as related to a supplemental estimate as corresponding to a revised repair quote reflecting the additional required part. 
wherein upon receiving the revised repair quote, the customer is alerted; 
[alerting the customer that information associated with a repair order has been uploaded (0164); The project messages display 372 displays messages that have been sent to or from the customer 106 through the status engine 222 (0115)]
and wherein the customer approves, disapproves, or questions the revised repair quote remotely.  
[The customer 106 interacts with the vehicle repair system 102 using one or more customer computing devices 124…The mobile computing device 128 is, for example, a smartphone, a laptop computer, a personal digital assistant, a tablet computer, and the like (0043; see also 0051); the supplemental repair approval page 400 includes a supplement number 402 (e.g., Supplement 1), a description 404, an estimate control 406, a pictures control 408, an approval statement 410, authorization control 412, denial control 414, contact control 416, and logout control 418 (0119); After review of the approval statement 410, the user is prompted to authorize or deny the supplemental repair with the authorization control 412 or the denial control 414, or alternatively to contact the repair site by selecting the contact control 416 (0125; see also 0093, 0104, 0107, 0117, 0118, 0127, 0129, Fig. 8)]

Regarding claim 9, The system as described in Claim 7, 
The combination of Medeiros, McQuade, and Tellefsen teaches or suggests the limitations of claim 7.
Medeiros further discloses: 
wherein while a repair is in progress, an additional task is required; 
[a status engine operable by the at least one processing device to receive status information from one or more vehicle repair site users describing a status of a vehicle being repaired at the vehicle repair site, and to provide the status information to a customer associated with the vehicle, wherein the status information is provided through one or more web pages, at least one of the web pages including a summary status display, wherein the summary status display identifies at least a delay status and a supplemental repair status, wherein the delay status identifies whether the repair is currently delayed, and wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010; see also 0064, 0089-0093, claim 18, Fig. 5, Fig. 10, Fig. 11)]
wherein a revised repair quote is transmitted remotely to the customer; 
[Once uploaded, the estimate appears in the estimates display 362 (0167); the delay status identifies whether the repair is currently delayed, and wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010; see also 0064, 0089-0093, claim 18, Fig. 5, Fig. 10, Fig. 11); The supplemental repair order includes a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093)] The Examiner interprets the disclosure as related to a supplemental estimate as corresponding to a revised repair quote reflecting the additional task part. 
wherein upon receiving the revised repair quote, the customer is alerted; 
[alerting the customer that information associated with a repair order has been uploaded (0164); The project messages display 372 displays messages that have been sent to or from the customer 106 through the status engine 222 (0115)]
and wherein the customer approves, disapproves, or questions the revised repair quote remotely.  
[The customer 106 interacts with the vehicle repair system 102 using one or more customer computing devices 124…The mobile computing device 128 is, for example, a smartphone, a laptop computer, a personal digital assistant, a tablet computer, and the like (0043; see also 0051); the supplemental repair approval page 400 includes a supplement number 402 (e.g., Supplement 1), a description 404, an estimate control 406, a pictures control 408, an approval statement 410, authorization control 412, denial control 414, contact control 416, and logout control 418 (0119); After review of the approval statement 410, the user is prompted to authorize or deny the supplemental repair with the authorization control 412 or the denial control 414, or alternatively to contact the repair site by selecting the contact control 416 (0125; see also 0093, 0104, 0107, 0117, 0118, 0127, 0129, Fig. 8)]

Regarding claim 10, The system as described in Claim 7, 
The combination of Medeiros, McQuade, and Tellefsen teaches or suggests the limitations of claim 7.
Medeiros further discloses: 
wherein the repair quote transmitted to the customer comprises at least a first quote and a second quote; wherein the first quote comprises a first price and a first completion time; wherein the second quote comprises a second price and a second completion time; and wherein the customer remotely selects either the first quote or the second quote.  
	[The repair information display 354 includes information about the repair, such as the repair order number, the claim number, and the name of the repair site estimator who is overseeing the repair (0099; see also 0100-0108, 0112); A single repair order may be associated with multiple repairs (0087); the delay status identifies whether the repair is currently delayed, and wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010; see also 0064, 0089-0093, claim 18, Fig. 5, Fig. 10, Fig. 11); The supplemental repair order includes a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093); The promised dates display 358 includes a record of dates for certain events involving the repair, such as the drop off date, the repair start date, the repair complete date, the pickup date, and the promised date that the repair would be completed. The promised dates display 358 helps to reduce miscommunication and ensure that the repair site and the customer 106 share the same understanding of the anticipated repair timeline (0101, Fig.7; see also 0104); the repair site user 134 is prompted to upload the estimate document, by selecting the appropriate document, and to provide a title for the estimate (such as "original estimate," "supplement 1," " supplement 2," etc.). Once uploaded, the estimate appears in the estimates display 362 (0167); storing, with a computing device, a supplemental estimate document in a data storage device, the supplemental estimate describing a supplemental repair for which customer approval has not been obtained (0007); In this example, the supplemental repair approval page 400 includes a supplement number 402 (e.g., Supplement 1), a description 404, an estimate control 406, a pictures control 408, an approval statement 410, authorization control 412, denial control 414, contact control 416, and logout control 418 (0119); After review of the approval statement 410, the user is prompted to authorize or deny the supplemental repair with the authorization control 412 or the denial control 414, or alternatively to contact the repair site by selecting the contact control 416 (0125; see also 0093, 0104, 0107, 0117, 0118, 0127, 0129, Fig. 8); the summary status display identifies at least a delay status and a supplemental repair status, wherein the delay status identifies whether the repair is currently delayed, and wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010; see also 0064, 0089-0093, claim 18, Fig. 5, Fig. 10, Fig. 11)] Applying the disclosure to the instant limitations, A single repair order may be associated with multiple repairs, such as an initial estimate and a supplemental estimate [wherein the repair quote transmitted to the customer comprises at least a first quote and a second quote], wherein the initial estimate includes a price and a completion time [wherein the first quote comprises a first price and a first completion time]. A delay status may identify whether the repair is currently delayed, wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required, wherein a supplemental estimate may include a price and completion time based on the additional identified required repairs [wherein the second quote comprises a second price and a second completion time]. The customer may access the system via a smart phone and approve the initial estimate and not approve the supplemental estimate [wherein the customer remotely selects either the first quote or the second quote].
	Additionally and alternatively, McQuade discloses:
wherein the repair quote transmitted to the customer comprises at least a first quote and a second quote; wherein the first quote comprises a first price and a first completion time; wherein the second quote comprises a second price and a second completion time; and wherein the customer remotely selects either the first quote or the second quote.  
	[contacts a plurality of providers of vehicle repair services and requests bids (or non-binding or binding quotes) for the required repair (0065; see also 0014, 0023, 0024, 0025, 0027, 0050, 0051, 0053, 0057, 0058, 0060, 0066, 0083); The selected service vendor may not be the lowest bid or quote to do the work, since the operator may include other factors besides the cost bid or quote in making this selection. For example, the second lowest quote may be from a service vendor having a business located closer to the location where the repair is desired (or the current location--if repair is required immediately). Or, the selected vendor may be chosen by the operator based on the reputation of the vendor or based on the indicated time delay before the repair work can be started by the vendor (0072)]


    PNG
    media_image1.png
    481
    327
    media_image1.png
    Greyscale

As illustrated in Fig. 5, the price for option 1 is $1835 with a 1 day wait, and the price for option 2 is $1855 with no wait. The Examiner interprets the disclosure as related to: contacting a plurality of providers of vehicle repair services and requests bids (or non-binding or binding quotes) for the required repair; soliciting service vendors based on the scheduled route; and an indicated time delay before the repair work can be started by the vendor as teaching or suggesting wherein the repair quote transmitted to the customer comprises at least a first quote and a second quote; wherein the first quote comprises a first price and a first completion time; wherein the second quote comprises a second price and a second completion time; and wherein the customer remotely selects either the first quote or the second quote.  
The Examiner notes the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claim 5 applies here, as well.

Regarding claim 11, The system as described in Claim 10, 
The combination of Medeiros, McQuade, and Tellefsen teaches or suggests the limitations of claim 10.
McQuade further discloses: 
wherein the first price is lower than the second price and the first completion time is later than the second completion time, thus enabling the customer to obtain an earlier completion time if they choose to pay the second price.  
[The monitoring service then collects quotes for the required repair, and provides the operator of the vehicle with information describing the identified mechanical fault and the repair costs from a plurality of vendors (0060, Fig. 5; see also 0087)] Fig. 5 illustrates a plurality of repair quotes for the same repair procedure, wherein each of the plurality of repair quotes comprises a price and time. A partial view of Fig. 5 is provided below:


    PNG
    media_image1.png
    481
    327
    media_image1.png
    Greyscale

As illustrated in Fig. 5, the price for option 1 is $1835 with a 1 day wait, and the price for option 2 is $1855 with no wait [wherein the first price is lower than the second price and the first completion time is later than the second completion time, thus enabling the customer to obtain an earlier completion time if they choose to pay the second price].
The Examiner notes the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claim 5 applies here, as well.

Regarding claim 12, The system as described in Claim 7, 
The combination of Medeiros, McQuade, and Tellefsen teaches or suggests the limitations of claim 7.
Medeiros further discloses: 
wherein while a repair is in progress, the customer can view its progress.  
[the summary status display identifies at least a delay status and a supplemental repair status, wherein the delay status identifies whether the repair is currently delayed, and wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010, 0089, 0093, 0105-0106, 0112, Fig. 7); a delay status may be displayed while a repair is in progress (0088, 0092); the delay status 328 also or alternatively includes a text description of the status…descriptions can include, for example, "delayed," "repair completed," "customer input required," "part needed," "waiting for part," or other suitable descriptions (0092); alerting the customer that information associated with a repair order has been uploaded (0164)] 

Regarding claim 13, The system as described in Claim 7, 
The combination of Medeiros, McQuade, and Tellefsen teaches or suggests the limitations of claim 7.
Medeiros further discloses: 
wherein the repair quote comprises a photo, diagnostic technical information, or a link to a repair order or job. 
[The information section 242 provides information about aspects of the vehicle repair system 102, such as about the vehicle repair status features. The information may include a narrative text-based description, one or more photographs, one or more videos, or other graphics or animation (0070); The pictures display 370 includes thumbnail images of pictures that have been provided by the repair site 108 illustrating an aspect of the repair order. For example, pictures may be taken to show the original damage, and additional pictures can be taken throughout the repair process to show the progress that is being made, or to show additional damage that has been identified (0114); A link to a full copy of the original estimate is also provided. In this example, the estimates display 362 also identifies a supplemental estimate, including the date and time that the supplemental estimate was provided, and a link to the full estimate (0104; see also 0087)]

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of McQuade, U.S. Patent Application Publication 20120136527, and further in view of Picard, U.S. Patent Application Publication 20090062978.
Regarding claim 14, The system as described in Claim 1, 
The combination of Medeiros and McQuade teaches or suggests the limitations of claim 1.
McQuade further discloses: 
wherein the system offers a task assignment to a repair facility user; and 
wherein the repair facility user accepts, declines, or conditionally accepts the offered task.  
	[contacts a plurality of providers of vehicle repair services and requests bids (or non-binding or binding quotes) for the required repair (0065; see also 0014, 0023, 0024, 0025, 0027, 0050, 0051, 0053, 0057, 0058, 0060, 0066, 0083); the selected vendor may be chosen by the operator based on the reputation of the vendor or based on the indicated time delay before the repair work can be started by the vendor (0072)]

    PNG
    media_image1.png
    481
    327
    media_image1.png
    Greyscale

As illustrated in Fig. 5, the price for option 1 is $1835 with a 1 day wait, and the price for option 2 is $1855 with no wait. The Examiner interprets a vendor quote comprising a price and an indicated wait time as a conditional acceptance of an offered task assignment wherein the vendor has to complete currently scheduled work prior to performing the requested service. The Examiner interprets the disclosure as related to: contacting a plurality of providers of vehicle repair services and requests bids (or non-binding or binding quotes) for the required repair; soliciting service vendors based on the scheduled route; and an indicated time delay before the repair work can be started by the vendor as teaching or suggesting wherein the system offers a task assignment to a repair facility user; and wherein the repair facility user accepts, declines, or conditionally accepts the offered task. However, in the interest of compact prosecution, additional prior art will be introduced to more explicitly address the limitations in the context of an individual repair facility user being offered a task assignment.
Picard — which is directed to an automotive diagnostic and estimate system and method — discloses (while additional elements of the limitation and supporting disclosure is provided for context, the portion in bold/italics is what has not explicitly been addressed):
wherein the system offers a task assignment to a repair facility user; and 
wherein the repair facility user accepts, declines, or conditionally accepts the offered task.  
[a matchmaking module 226 for matching a repair job with one or more mechanics (0036); The estimate and/or diagnosis is then transmitted to the user 102 and/or mechanic 104 at step 322 (0054); The mechanic may then accept one or more new jobs at 384. The acceptance of any jobs is sent back to the system provider at 386, which receives the acceptance at 388. (0070; see also 0059 discussing a user selecting a preferred mechanic, wherein the preferred mechanic may turn down the job); the mechanic database 224 may store profiles for various mechanics or repair shops, including: a mechanic identifier; geographic location; mechanics' preferences and specialties, such as types of vehicles serviced, models or years serviced, types of payment accepted…The mechanic 104 may enter the types payment accepted, and whether he or she accepts credit card or personal checks (0041)] The Examiner interprets the disclosure as teaching or suggesting wherein the system offers a task assignment to a repair facility user; and wherein the repair facility user accepts, declines, or conditionally accepts the offered task.  
Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. McQuade teaches obtaining competitive pricing for vehicle services. Picard teaches an automotive diagnostic and estimate system and method. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between Picard and the combination of Medeiros and McQuade is that Picard discloses: a matchmaking module for matching a repair job with one or more mechanics; the estimate and/or diagnosis is then transmitted to the user and/or mechanic; the mechanic may then accept one or more new jobs; the acceptance of any jobs is sent back to the system provider, which receives the acceptance; the mechanic database may store profiles for various mechanics or repair shops, including: a mechanic identifier; geographic location; mechanics' preferences and specialties, such as types of vehicles serviced, models or years serviced, types of payment accepted, and whether he or she accepts credit card or personal checks. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: a matchmaking module for matching a repair job with one or more mechanics; the estimate and/or diagnosis is then transmitted to the user and/or mechanic; the mechanic may then accept one or more new jobs; the acceptance of any jobs is sent back to the system provider, which receives the acceptance; the mechanic database may store profiles for various mechanics or repair shops, including: a mechanic identifier; geographic location; mechanics' preferences and specialties, such as types of vehicles serviced, models or years serviced, types of payment accepted, and whether he or she accepts credit card or personal checks (as taught by Picard) and the features of: comparing the performance data from the vehicle with historical data linked to a specific fault condition; determining the parts required and the cost to repair the vehicle based on the historical data records; obtaining pricing data for a defined service request; and selecting a service vendor and arranging for a repair when convenient if the diagnosed problem is relatively minor and ordering parts required for the service while the vehicle continues to operate (as taught by McQuade) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to provide a computer implemented method for providing users with estimates for vehicle repairs (Picard 0008, 0013), simplify the vehicle repair process for the vehicle owner while providing mechanics with focused leads for new business (Picard 0015), provide integrated feedback to improve the diagnoses and estimates (Picard 0015), offer trigger-based alerts for routine and non-routine maintenance (Picard 0015), and attract new business that is focused to a particular expertise or certain types of work (Picard 0006).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of McQuade, U.S. Patent Application Publication 20120136527, in view of Picard, U.S. Patent Application Publication 20090062978, and further in view of Yankelevich, U.S. Patent Publication 20130197954.
Regarding claim 15, The system as described in Claim 14, 
The combination of Medeiros, McQuade, and Picard teaches or suggests the limitations of claim 14.
McQuade further discloses: 
wherein the conditional acceptance is based at least in part on an estimated completion time for a predecessor task; and 
[contacts a plurality of providers of vehicle repair services and requests bids (or non-binding or binding quotes) for the required repair (0065; see also 0014, 0023, 0024, 0025, 0027, 0050, 0051, 0053, 0057, 0058, 0060, 0066, 0083); the selected vendor may be chosen by the operator based on the reputation of the vendor or based on the indicated time delay before the repair work can be started by the vendor (0072)]

    PNG
    media_image1.png
    481
    327
    media_image1.png
    Greyscale

As illustrated in Fig. 5, the price for option 1 is $1835 with a 1 day wait, and the price for option 2 is $1855 with no wait. The Examiner interprets a vendor quote comprising a price and an indicated wait time as a conditional acceptance of an offered task assignment wherein the vendor has to complete currently scheduled work prior to performing the requested service. The Examiner interprets the disclosure as related to: contacting a plurality of providers of vehicle repair services and requests bids (or non-binding or binding quotes) for the required repair; soliciting service vendors based on the scheduled route; and an indicated time delay before the repair work can be started by the vendor as teaching or suggesting wherein the conditional acceptance is based at least in part on an estimated completion time for a predecessor task. However, in the interest of compact prosecution, additional prior art will be introduced to more explicitly address the limitations in the context of an individual repair facility user being offered a task assignment.
wherein if the offered task is not accepted or conditionally accepted, the offered task is transferred via the system from the repair facility user to another repair facility user.  
NOTE: The Examiner notes the limitation is interpreted as a contingent limitation, wherein, “the offered task is transferred via the system from the repair facility user to another repair facility user,” is associated with the contingency of, “if the offered task is not accepted or conditionally accepted.” The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur (See MPEP 2111.04, MPEP 2143.03).

Picard further discloses: 
wherein if the offered task is not accepted or conditionally accepted, the offered task is transferred via the system from the repair facility user to another repair facility user.  
[If the mechanic is not available, turns down the job for any reason, or does not accept the job within a certain specified time period, the lead may expire. After the lead has expired, the user may select another mechanic, and/or other mechanics may be notified of the lead, and invited to bid on the job (0059)]
While the combination of Medeiros, McQuade, and Picard teaches or suggests the broadest reasonable interpretation of the limitations, in order to advance compact prosecution, the Examiner introduces additional prior art to more explicitly address the limitations in the context of the repair facility user accepting, declining, or conditionally accepting the offered task and an estimated completion time for a predecessor task.
Yankelevich — which is directed to web-based task management — discloses (while additional elements of the limitation and supporting disclosure is provided for context, the portion in bold/italics is what has not explicitly been addressed):
wherein the conditional acceptance is based at least in part on an estimated completion time for a predecessor task; and 
[create a task/project to be presented to one or more workers (0045); The adjudication module 206 utilizes one or more adjudication rules or acceptance criteria (0031); match tasks to specific workers based on the worker's profile and the keywords associated with the task (0035); An eighth column 330, entitled "Worker Specs", comprises entries 332 identifying optional workers qualifications for the corresponding task. These worker specifications/qualifications can be any condition defined by the user that a worker must satisfy prior to being selected for or allowed to participate in a task (0037; see also 0054, 0057, Fig. 12); "Worker Specs", comprises entries 332 identifying optional workers qualifications for the corresponding task. These worker specifications/qualifications can be any condition defined by the user that a worker must satisfy prior to being selected for or allowed to participate in a task. These qualifications can be education requirements, age requirements, geographic requirements, previous work history requirements (task or non-task related), previous task work performance, and/or the like. Previous task work performance can include metrics such as an average task completion time, average/number correct results, and/or any other metrics that can be used to represent a worker's work performance. The requirements under this column 330 can be used by the task management module 202 to select/filter workers for participation in the corresponding task (0037; see also 0038-0040)] The Examiner interprets the previous work task performance and an average task completion time as corresponding to an estimated completion time for a predecessor task.
Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. McQuade teaches obtaining competitive pricing for vehicle services. Picard teaches an automotive diagnostic and estimate system and method. Yankelevich teaches web-based task management. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between Yankelevich and the combination of Medeiros, McQuade, and Picard and Yankelevich is that Yankelevich discloses: creating a task/project to be presented to one or more workers; the adjudication module utilizes one or more adjudication rules or acceptance criteria; match tasks to specific workers based on the worker's profile and the keywords associated with the task; worker specifications/qualifications can be any condition defined by the user that a worker must satisfy prior to being selected for or allowed to participate in a task; identifying optional workers qualifications for the corresponding task; worker specifications/qualifications can be any condition defined by the user that a worker must satisfy prior to being selected for or allowed to participate in a task; qualifications can be education requirements, age requirements, geographic requirements, previous work history requirements (task or non-task related), previous task work performance, and/or the like; previous task work performance can include metrics such as an average task completion time; and/or any other metrics that can be used to represent a worker's work performance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: creating a task/project to be presented to one or more workers; the adjudication module utilizes one or more adjudication rules or acceptance criteria; match tasks to specific workers based on the worker's profile and the keywords associated with the task; worker specifications/qualifications can be any condition defined by the user that a worker must satisfy prior to being selected for or allowed to participate in a task; identifying optional workers qualifications for the corresponding task; worker specifications/qualifications can be any condition defined by the user that a worker must satisfy prior to being selected for or allowed to participate in a task; qualifications can be education requirements, age requirements, geographic requirements, previous work history requirements (task or non-task related), previous task work performance, and/or the like; previous task work performance can include metrics such as an average task completion time; and/or any other metrics that can be used to represent a worker's work performance (as taught by Yankelevich), the features of: a matchmaking module for matching a repair job with one or more mechanics; the estimate and/or diagnosis is then transmitted to the user and/or mechanic; the mechanic may then accept one or more new jobs; the acceptance of any jobs is sent back to the system provider, which receives the acceptance; the mechanic database may store profiles for various mechanics or repair shops, including: a mechanic identifier; geographic location; mechanics' preferences and specialties, such as types of vehicles serviced, models or years serviced, types of payment accepted, and whether he or she accepts credit card or personal checks (as taught by Picard), and features of: comparing the performance data from the vehicle with historical data linked to a specific fault condition; determining the parts required and the cost to repair the vehicle based on the historical data records; obtaining pricing data for a defined service request; and selecting a service vendor and arranging for a repair when convenient if the diagnosed problem is relatively minor and ordering parts required for the service while the vehicle continues to operate (as taught by McQuade) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to create a task/project to be presented to one or more workers of a crowd environment (Yankelevich 0045), define any condition, such as worker specifications/qualifications that a worker must satisfy (Yankelevich 0037), utilize one or more adjudication rules or acceptance criteria to ensure that the best results of a task are identified and/or to provide a degree of confidence in the correctness of a result  (Yankelevich 0031), match tasks to specific workers based on the worker's profile and the keywords associated with the task (Yankelevich 0035), and use worker data for determining which set of workers to present a given task to (Yankelevich 0032).

Claim(s) 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of McQuade, U.S. Patent Application Publication 20120136527, and further in view of Gillam, U.S. Patent Application Publication 20150026696.
Regarding claim 23, claim 23 comprises limitations substantially similar to the limitations of claims 1 and 16. Claims 1 and 16 are taught by the combination of Medeiros and McQuade. Claim 23 also comprises the additional limitations not recited by claims 1 and 16 and not taught by the combination of Medeiros and McQuade:
the computing device tracks phones of employees to determine when they are on the repair facility premises; and wherein at least one such computing device is wireless enabled and located adjacent an entry way to the repair facility and communicates with an employee's phone as the employee walks through the entry way.  
Gillam — which is directed to scheduling vehicle-related tasks — discloses (note the portion in italics is what has not explicitly been addressed):
the computing device tracks phones of employees to determine when they are on the repair facility premises; and wherein at least one such computing device is wireless enabled and located adjacent an entry way to the repair facility and communicates with an employee's phone as the employee walks through the entry way.  
[the modules may be separate and distinct modules that are in communication with one another through wired or wireless connections (0063); resources may include one or more of employees…classify the resources based on availability, capabilities, and geographic location (0057, 0072, 0078; see also 0045); the method may also include tracking the resources, outputting resource tracking data that relates to the resources that are tracked, and allocating the resources based on the resource tracking data (0009, 0073, 0078); the resource allocation module may track and index availability, capability, status, location, and the like of resources (0058); the resource allocation module may include or be in communication with a memory, database, or the like that stores data related to resources to be used for each task (0036); a time clock link may be in communication with the resource tracking module (0042); The resource allocation module may determine the available resources [including yard workers] and output such information to the scheduling module as resource allocation data (0036); the resource allocation module and/or the scheduling module may be in communication with the resource tracking module, which tracks the availability of the resources within the vehicle yard…yard workers may transmit data to the resource tracking module, such as through handheld devices, indicating their availability (0039); the disclosed modules may comprise software applications (0064)] 
	Additionally, Gillam teaches detecting the presence of an object through one or more sensors at certain area(s) within the location (0065, 0075), and teaches a tracking device, such as a radio frequency identification tag may be tracked by the task progress monitoring module (0040). This teaches or suggests the use of a tracking device, such as an RFID tag, to detect the presence of an object through one or more sensors at certain area(s) within the location.
Gillam further discloses:
[Various processing operations may be concurrently performed on the vehicles. Due to the large amount of activity in the rail yards, it may be difficult for operators at the yards to efficiently plan for current and/or scheduled locations and operations being performed on the different vehicles (0005); various vehicle-related tasks, such as repairs, and cargo loading/unloading, may be scheduled to be performed with respect to the vehicle (0006); A resource allocation module may allocate resources for the tasks to be performed. The resources may include one or more of employees, equipment, and facilities (0008)]
	Applying the disclosure of Gillam to the instant claim limitations, as described by Gillam, resources may include employees; a time clock link may be in communication with the resource tracking module; the employees may workers may transmit data to the resource tracking module, such as through handheld devices, indicating their availability; the resource allocation module may determine the available resources [including yard workers] and output such information to the scheduling module as resource allocation data; the system may classify the resources [employees] based on availability, capabilities, and geographic location; the disclosed modules may comprise software applications.
	While Gillam does not appear to explicitly describe at least one such computing device as being located adjacent an entry way to the repair facility and communicates with an employee's phone as the employee walks through the entry way, the Examiner interprets the disclosure of Gillam as teaching or suggesting the limitations. Additionally, the Examiner notes the recited computing device and the at least one such computing device are not part of the claimed system.
	The Examiner notes the disclosure of Gillam is substantially similar to the exemplary embodiment disclosed by the instant application, wherein the system integrates with a time clock in the shop, tracking the cell phones of employees to determine they are on shop premises, and an app on phones of shop users for clocking in (see instant specification at 0104).
Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. McQuade teaches obtaining competitive pricing for vehicle services. Gillam teaches scheduling vehicle-related tasks. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between Gillam and the combination of Medeiros and McQuade is that Gillam discloses tracking resources, including tracking employees via handheld devices, determining available resources, and allocating resources based on the resource tracking data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: tracking resources, including tracking employees via handheld devices, determining available resources, and allocating resources based on the resource tracking data (as taught by Gillam) and the features of: comparing the performance data from the vehicle with historical data linked to a specific fault condition; determining the parts required and the cost to repair the vehicle based on the historical data records; obtaining pricing data for a defined service request; and selecting a service vendor and arranging for a repair when convenient if the diagnosed problem is relatively minor and ordering parts required for the service while the vehicle continues to operate (as taught by McQuade) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to classify the resources, including employees, based on availability and capabilities to provide scheduling options (Gillam 0008), quickly identify and assign such employees to tasks that they are well-suited to perform (Gillam 0056), and efficiently plan for current and/or scheduled locations and operations being performed on the different vehicles (Gillam 0005).	

Regarding claim 26, The system as described in Claim 23,
The combination of Medeiros, McQuade, and Gillam teaches or suggests the limitations of claim 23.
wherein the system builds a service estimate in advance of a vehicle arriving for service work, using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate, wherein the customer approves the service estimate in advance of the vehicle arriving for service.
The limitations of claim 26 are taught or suggested in addressing the substantially similar limitations of claim 1 of, “wherein the system builds a service estimate in advance of a vehicle arriving for service work, using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate; wherein the customer approves the service estimate in advance of the vehicle arriving for service.” The combination of Medeiros and McQuade teaches or suggests the limitations of claim 1.
The Examiner notes the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claim 23 applies here, as well.

Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of McQuade, U.S. Patent Application Publication 20120136527, and further in view of Gillam, U.S. Patent Application Publication 20150026696, and further in view of Tellefsen, U.S. Patent Publication 20080126264.
Regarding claim 24, The system as described in Claim 23, 
The combination of Medeiros, McQuade, and Gillam teaches or suggests the limitations of claim 23.
Medeiros further discloses:
wherein the repair quote comprises [a] price for a replacement part, 
[a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093, 0104, 0122, 0150; see also 0167 discussing initiating the uploading of an estimate, such as an initial estimate, to a repair order)] The disclosure is interpreted as corresponding to a repair quote comprising a price for replacement parts required to perform the repair, but the combination of Medeiros, McQuade, and Gillam does not appear to explicitly recite an optimal price, and does not appear to explicitly recite wherein the optimal price is calculated utilizing an automatic price matrix curve fitting process controlled by a free parameter variable.  
However,  Tellefsen — which is directed to systems and methods for price optimization using business segmentation — discloses (while additional elements of the limitation and supporting disclosure is provided for context, the portion in bold/italics is what has not explicitly been addressed):
wherein the repair quote comprises an optimal price for a replacement part, wherein the optimal price is calculated utilizing an automatic price matrix curve fitting process controlled by a free parameter variable.  
[Pricing objectives are generated for each segment by comparing the pricing power to the pricing risk of the segment. This includes performing a matrix analysis of pricing power and pricing risk (0026); An optimizer calculates the optimal deal guidance prices for each segment using the calculated pricing power, risk and objective. (0066; see also 0065, 0067, 0081, 0104); applying pricing objectives to each segment including shaping the price distribution curve using pricing objectives (0053, 0055-0057, Fig. 24, Figs. 26A-26C); optimization of product prices using business segmentation …Segmenting utilizes fixed dimensions and variable dimensions. Fixed dimensions…Variable dimensions…Measures includes volume, revenue, profit, margin, net price (0023; see also 0024, 0025, 0062, 0063); The optimization may be performed subject to optimization goals and constraints provided by Price and Policy Manager 116. For instance, the goal may be to optimize pocket margin given a limited change in product volume or product price (0129; see also 0147, 0153-0155, Fig. 24, Figs. 26A-26C describing shaping the price distribution curve using pricing objectives, sale quantity, historical product demand, minimum and maximum price, objective price, target price, calculating price points)] The Examiner interprets a free parameter variable as comprising: pricing objectives, fixed dimensions and variable dimensions, and optimization goals and constraints. 
Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. McQuade teaches obtaining competitive pricing for vehicle services. Gillam teaches scheduling vehicle-related tasks. Tellefsen teaches systems and methods for price optimization using business segmentation. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between Tellefsen and the combination of Medeiros, McQuade, and Gillam and Tellefsen is that Tellefsen discloses: performing a matrix analysis of pricing power and pricing risk; An optimizer calculates the optimal deal guidance prices for each segment; applying pricing objectives to each segment including shaping the price distribution curve using pricing objectives; optimization of product prices using business segmentation; segmenting utilizing fixed dimensions and variable dimensions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: performing a matrix analysis of pricing power and pricing risk; An optimizer calculates the optimal deal guidance prices for each segment; applying pricing objectives to each segment including shaping the price distribution curve using pricing objectives; optimization of product prices using business segmentation; segmenting utilizing fixed dimensions and variable dimensions (as taught by Tellefsen), the features of: tracking resources, including tracking employees via handheld devices, determining available resources, and allocating resources based on the resource tracking data (as taught by Gillam), and the features of: comparing the performance data from the vehicle with historical data linked to a specific fault condition; determining the parts required and the cost to repair the vehicle based on the historical data records; obtaining pricing data for a defined service request; and selecting a service vendor and arranging for a repair when convenient if the diagnosed problem is relatively minor and ordering parts required for the service while the vehicle continues to operate (as taught by McQuade) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to determine business rules which guide the optimization (Tellefsen 0003), guide price selection according to rules based on business policy parameters and overall business objectives (Tellefsen 0003), develop robust price modeling and optimization schemes based on all relevant data (Tellefsen 0019), continuously loop back to update and calibrate the price modeling and optimization schemes with new sales data (Tellefsen 0019), enable a clear optimization process which delivers an optimization process that is transparent to the business user (0022), apply different objectives to each business segment to manipulate product demand curves in different ways by applying target, approval and floor prices at different levels (Tellefsen 0068), update and calibrate the price modeling and optimization schemes with new sales data (Tellefsen 0019), and perform optimization subject to provided optimization goals and constraints (Tellefsen 0129).

Regarding claim 25, The system as described in Claim 24, 
The combination of Medeiros, McQuade, Gillam, and Tellefsen teaches or suggests the limitations of claim 24.
Tellefsen further discloses:
wherein a price matrix model fits a curve to a previous time period's sales data based on a repair facility user's inputs to produce a model-suggested markup; 
[Prices are optimized using the pricing objectives (0027); applying pricing objectives to each segment including shaping the price distribution curve using pricing objectives (0053, 0055-0057, Fig. 24, Figs. 26A-26C; see also 0065-0067, 0081, 0104); Pricing objectives are generated for each segment by comparing the pricing power to the pricing risk of the segment. This includes performing a matrix analysis of pricing power and pricing risk (0026); deal guidance contains pricing objective prices, which include target price, approval price(s) and floor prices for each product in a segment. It is calculated using the segments historical prices and the assigned pricing objective…An optimizer calculates the optimal deal guidance prices for each segment using the calculated pricing power, risk and objective. (0066; see also 0065, 0067, 0081, 0104); optimization of product prices using business segmentation …Measures includes volume, revenue, profit, margin (0023; see also 0024, 0025, 0062, 0063); The optimization may be performed subject to optimization goals and constraints provided by Price and Policy Manager 116. For instance, the goal may be to optimize pocket margin given a limited change in product volume or product price (0129; see also 0147, 0153-0155, Fig. 24, Figs. 26A-26C describing shaping the price distribution curve using pricing objectives, sale quantity, historical product demand, minimum and maximum price, objective price, target price, calculating price points)] The Examiner interprets the disclosure as related to: optimization of product prices using business segmentation, wherein measures includes volume, revenue, profit, margin; and optimization performed subject to provided optimization goals and constraints, wherein instance, the goal may be to optimize pocket margin given a limited change in product volume or product price as corresponding to producing a model-suggested markup.  The Examiner interprets the disclosure as related to: prices are optimized using the pricing objectives; applying pricing objectives to each segment including shaping the price distribution curve using pricing objectives; pricing objectives are generated for each segment by comparing the pricing power to the pricing risk of the segment; performing a matrix analysis of pricing power and pricing risk; deal guidance contains pricing objective prices calculated using the segments historical prices and the assigned pricing objective; an optimizer calculates the optimal deal guidance prices for each segment using the calculated pricing power, risk and objective; optimization performed subject to provided optimization goals and constraints; and optimization of product prices using business segmentation, wherein measures includes volume, revenue, profit, margin as teaching or suggesting wherein a price matrix model fits a curve to a previous time period's sales data based on a repair facility user's inputs to produce a model-suggested markup.
Tellefsen further discloses:
and wherein the price matrix model-suggested markup is then applied to some or all of the parts sold in a subsequent time period.  
[analyzing pricing risk based on sales revenue data, changes in sales from a prior period (0112); The Performance Tracker 112 may track performance of the price setting and negotiated deals. Performance Tracker 112 may then provide feedback to the User 120. Additionally, the Performance Tracker 112 may, in some embodiments, provide feedback for fine tuning future pricing optimizations (0077); The Optimizer 114 may generate optimized pricing for the products within the business segment, relying upon the pricing objectives supplied by the Segment Selector 113 (0080); The Price Setter 115 may receive the optimization data from the Optimizer 114. The prices may then be set by the Price Setter 115 (0081)] The Examiner interprets the disclosure as teaching or suggesting wherein the price matrix model-suggested markup is then applied to some or all of parts sold in a subsequent time period. The Examiner notes, “sold in a subsequent time period,” is nonfunctional descriptive material.
The Examiner notes the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claim 24 applies here, as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bayat, U.S. Patent Application Publication 20170236100, teaches vehicle maintenance systems and methods.
Hirano, U.S. Patent Application Publication 20040128189, teaches work support.
Ooshima, U.S. Patent Application Publication 20050216111, teaches planning operation management.
Wargin, U.S. Patent Application Publication 20070100669, teaches collaborative intelligent task processor.
Nielsen, U.S. Patent Application Publication 20090204466, teaches a ticket approval system.
Cho, U.S. Patent Application Publication 20110225096, teaches providing diagnostic feedback.
Xu, U.S. Patent Application Publication 20120109660, teaches an integrated process and system for cosmetic vehicle repairs.
Burns, U.S. Patent Application Publication 20130198049, teaches electronic time reconciliation.
Russell, U.S. Patent Application Publication 20180322472, teaches managing fleet vehicle maintenance and repair.
NPL:
Donnie Smith, Auto Estimating: A Guide To Writing Estimates, 2016, Collision Blast DIY Auto Body and Paint, 2016.
Travis Bean, Building a Parts Matrix, November 1, 2015, www.RatchetAndWrench.com, www.ratchetandwrench.com/articles/3533-building-a-parts-matrix 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689